Name: 2000/159/EC: Commission Decision of 8 February 2000 on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC (notified under document number C(2000) 343) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  European Union law;  health;  cooperation policy;  agricultural policy
 Date Published: 2000-02-24

 Avis juridique important|32000D01592000/159/EC: Commission Decision of 8 February 2000 on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC (notified under document number C(2000) 343) (Text with EEA relevance) Official Journal L 051 , 24/02/2000 P. 0030 - 0036COMMISSION DECISIONof 8 February 2000on the provisional approval of residue plans of third countries according to Council Directive 96/23/EC(notified under document number C(2000) 343)(Text with EEA relevance)(2000/159/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/23/EC(1), and in particular Article 29 thereof,Having regard to Council Directive 72/462/EEC(2) of 12 December 1972 on health and veterinary inspection problems on importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries, as last amended by Directive 97/79/EC(3), and in particular Article 3 thereof,Whereas:(1) Some third countries have presented residue monitoring plans including results thereof to the Commission services, and there is a need for additional information and further clarifications.(2) Other third countries have been providing information on residue plans under conditions laid down before Directive 96/23/EC was implemented, and are currently exporting to the Community although they have not submitted a recent plan of residue monitoring and/or the relevant results, and there are aspects which need more information and clarification.(3) Third countries that wish to export products of animal origin for human consumption to the Community, as specified in Directive 96/23/EC, may submit their residue monitoring plan at any time to the Commission services for approval. On compliance with Directive 96/23/EC, they may be added to this Decision.(4) There is a need, in the interest of the third countries and the European Community, to provide for transparency in all actions, and at the same time to provide enough time for the third countries to adapt their legislation to Community requirements.(5) There is a public health concern in relation to residues in products of animal origin. Therefore residue plans shall be approved and regularly updated.(6) Council Decision 79/542/EEC(4), as last amended by Commission Decision 2000/2/EC(5), draws up a list of third countries from which Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products and includes provisions relating to residue monitoring plans which are covered by this Decision. Therefore Decision 79/542/EEC should be amended accordingly.(7) Article 29(1) of Directive 96/23/EC states that inclusion and retention on the lists of third countries provided for in Community legislation from which Member States are authorised to import animals and animal products covered by this Directive shall be subject to submission by the third country concerned of a plan setting out the guarantees which it offers as regards the monitoring of the groups of residues and substances referred to in Annex I.(8) Article 8(3) of Directive 96/23/EC states that by no later than 31 March each year, Member States shall forward to the Commission the results of their residue and substance detection plans and their control measures.(9) The second paragraph of Article 29(1) of Directive 96/23/EC states that provisions of Article 8 concerning time limits for submission and updating of plans shall apply for plans submitted by third countries and, in addition, that the guarantees must have an effect at least equivalent to those provided for in this Directive.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Animals or animal products from third countries appearing in the list of the Annex with an "X" are considered to comply provisionally with Directive 96/23/EC, concerning the approval of residue plans.Article 2The Commission will review this Decision as necessary. From 1 April 2000, the Commission will evaluate the residue monitoring plans submitted by third countries in accordance with Article 29 of Directive 96/23/EC before final approval is given.By 31 March 2000 third countries must present a residue monitoring plan for those foodstuffs of animal origin for import into the Community for the year 2000, demonstrating compliance with Directive 96/23/EC, which may include provision of equivalent guarantees; and present the results of the residue monitoring plan for the year 1999 for those foodstuffs of animal origin which have been imported into the Community during 1999.Article 3This Decision is addressed to the Member States.Done at Brussels, 8 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 125, 25.5.1996, p. 10.(2) OJ L 302, 31.12.1972, p. 28.(3) OJ L 24, 30.1.1998, p. 31.(4) OJ L 146, 14.6.1979, p. 15.(5) OJ L 1, 4.1.2000, p. 17.ANNEX>TABLE>